                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MONTANA
                             GREAT FALLS DIVISION



 UNITED STATES OF AMERICA,                           CR-19-39-GF-BMM

            Plaintiff,
                                                   AMENDED SCHEDULING
           vs.                                         ORDER

 PASCASIO PROANO-DOMINGUEZ,

           Defendant.

       Following an arraignment on May 23, 2019, the following schedule shall

apply. IT IS HEREBY ORDERED that:


      1.         The following schedule will govern all pretrial procedures in this case:

Bench Trial Date:                                Tuesday, July 30, 2019;
                                                 9:00 a.m.
                                                 Missouri River Federal Courthouse
                                                 Great Falls, Montana

Final Pretrial Conference:                       July 30, 2019, 8:30 a.m.
                                                 Parties will report to chambers

Discovery Deadline:                              May 30, 2019


Motions deadline (including                      June 30, 2019
motions in limine):
Plea agreement deadline
or Notice of Intent to Proceed
to Trial:                                       July 16, 2019

Jury instructions and                           July 23, 2019
trial briefs deadline
 (Each party shall indicate
in their trial brief the
number of days their case
will require):

      This schedule must be strictly adhered to by the parties.

      To efficiently prepare for trial within the times set above,

      IT IS FURTHER ORDERED:

      2.     On or before the discovery deadline set above, the government shall,

upon request of the attorneys for the defendants, provide to the defendant all

discoverable materials specified in Federal Rule of Criminal Procedure 16(a). The

government shall make specific disclosure of its intent to use any statements or

confessions made by the defendant. If defendant questions the admissibility of

such statement or confession, the hearing required by Jackson v. Denno, 378 U.S.

368 (1964), shall be held at least ten (10) days prior to trial.

      3.     Upon compliance by the government with the defendants’ discovery

request, defendants shall supply reciprocal discovery pursuant to Federal Rule of

Criminal Procedure 16(b).

      4.     The parties are under a continuing duty of disclosure and discovery of

materials set forth herein, pursuant to Federal Rule of Criminal Procedure 16(c). If
expert witnesses are engaged, the parties shall fully comply with the requirements

of Rule 16(a)(1)(E) and Rule 16(b)(1)(C), respectively. Notice of expert witness

will be filed two weeks before trial.

      5.     Motions: All pretrial motions, other than motions to enter a guilty

plea, must be filed, along with a brief in support, on or before the motions deadline

indicated above. A response brief is due on or before the response deadline

indicated above. An optional reply brief may be filed within seven (7) calendar

days of the filing date of the response brief. Parties not filing electronically must

be served with any motion.

      Suppression Motions: To facilitate hearings on suppression motions, the

parties are required to submit supporting factual documentation with motions to

suppress - e.g. affidavits, tapes, Miranda waiver forms, etc. Response briefs (and

reply briefs, if submitted) should state with particularity the factual issues

remaining in dispute for resolution at a suppression hearing.

      6.     Hearings & Oral Arguments: Parties shall provide an alphabetized

index of cases expected to be referenced, with citations, to the Court Reporter

immediately prior to any oral argument or trial.

      7.     All requests for service of subpoenas by the United States Marshal

must be no later than twenty-one (21) days before trial. Except for good cause

shown, service of subpoenas after said date is the responsibility of counsel. The
provision of Federal Rule of Criminal Procedure 17 must be complied with before

any subpoena is issued.

       8.      Calling witnesses at trial: When a witness is called to testify at trial,

counsel shall provide to the clerk of court four (4) copies of a single page

document providing the following information about the witness: 1) the full name

and current address of the witness; 2) whether the witness has given a statement

(taped), a written statement, an interview with government agents (other than an

AUSA), or grand jury testimony; 3) a brief description of the nature and substance

of the witness’s testimony; 4) a listing of each exhibit to which the witness may

refer during direct examination. See Form J, Local Rules Appendix.

       9.      Any petition for a writ of habeas corpus for testimony or prosecution,

along with a proposed order, must be filed no later than twenty-one (21) days prior

to the trial date.

       10.     The United States shall submit a trial brief when it submits jury

instructions. Defendant may submit a trial brief. All trial briefs shall include legal

authority for the party's position on all legal and evidentiary issues. All trial briefs

must be filed with the Clerk of Court and served on the other parties.

         11.    Plea agreements shall state clearly whether they are made

pursuant to Federal Rule of Criminal Procedure 11(c)(1)(B) or 11(c)(1)(C).


       12.     Exhibit Lists, Exhibits and Witness Lists: The United States shall
use exhibit numbers 1-499 and defendants shall use 500 and up. In no event shall

two or more parties use identical exhibit numbers. The United States shall prepare

and submit their Exhibits, along with exhibit lists bound in a loose leaf binder with

extended tabs to the Court three working days prior to the trial date set in paragraph

1 if the exhibits are more than 20 pages. If the exhibits are less than 20 pages, the

United States will e-mail the exhibit list and exhibits to

sara_luoma@mtd.uscourts.gov. The parties’s witness lists are due to the Court four

working days prior to the trial date set in paragraph 1. The parties can e-mail the

witness lists to sara_luoma@mtd.uscourts.gov.

      13.    Failure to comply with any of the above requirements may subject the

non-complying party and/or its attorneys to sanctions.



      DATED this 30th day of May, 2019.
